Title: To Thomas Jefferson from Joseph Yznardi, Sr., 20 December 1806
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Honored Sir.
                            
                            Cadiz 20th. December 1806.
                        
                        Referring to what I had the pleasure of addressing Your Excy. ⅌ duplicate under date of the 8th. ultimo—the object of the present
                            will be to inform Your Excy. of a Suspension of Arms between the French and Prussians, notwithstanding the Victorys gained
                            by the first, without being able to penetrate what will be the results.
                        I have been so very ill last week, that the Doctors order’d I should receive the Rights of the Church, which
                            took place on the 13th. but thanks to the Almighty I have escaped and am establishing very fast.
                        That Your Excelly. may be compleatly informed of the satisfaction and dispatch I give in my particular &
                            official Capacity, I take the liberty to enclose Your Excy. a proof of that given by my Agent, therefore I hope that Your
                            Excy. will be perfectly convinced that nothing on our part is wanted to comply in every respect with our duty, and that
                            Your Excelly. will not be laid in to error by false and malicious representations. With Sentiments of gratitude &
                            esteem I am Respected Sir 
                  Your Excellency Most obedt. and most devoted humble Servant
                        
                            Josef Yznardy
                            
                        
                    